The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election of the embodiment of figure 12 in the reply filed on 06/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-14 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
There is no support in the elected embodiment of figure 12 for the claimed limitation of “an insulating layer over the semiconductor substrate, wherein the conductive element extends into the insulating layer”, as recited in claim 12, because insulating layer 61, which is located over the semiconductor substrate, is formed over the conductive element.
There is no support in the elected embodiment of figure 12 for the claimed limitation of “the insulating film directly contacts the insulating layer”, as recited in claim 14.
There is no support in the elected embodiment of figure 12 for the claimed limitation of “an insulating layer on the semiconductor substrate, wherein the conductive element extends through the insulating layer”, as recited in claim 17, because insulating layer 61, which is located over the semiconductor substrate, is formed over the conductive element.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kameyama et al. (2006/0087042) in view of Pyo (2011/0186951).
Regarding claims 1, 8 and 15, Kameyama et al. teach in figure 13 and related text an imaging device, comprising: 
a semiconductor substrate 10A having a first side and a second side; 
a photodiode; and 
a through structure extending through the semiconductor substrate, the through structure comprising: 
a through via (18, 19, 21, 22) extending through the semiconductor substrate, 
an insulating material 18 within the through via, 
through insulating via extending through the insulating material in the through via, and 
conductive material 19 in the through insulating via, 
wherein a thickness of the insulating material 18 between the semiconductor substrate and the conductive material at a first plane of the first side of the semiconductor substrate is different than the thickness of the insulating material between the semiconductor substrate and the conductive material at a second plane of the second side of the semiconductor substrate.
Kameyama et al. do not teach an imaging device comprising a photodiode.
Pyo teaches in figure 1 and related text an imaging device comprising a photodiode 106.
Kameyama et al. and Pyo are analogous art because they are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kameyama et al.  because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to use Kameyama et al.’s device as an imaging device comprising a photodiode in order to enhance the applicability of the device.

Regarding claim 2, Kameyama et al. teach in figure 13 and related text a first insulating layer 11 on the second side of the semiconductor substrate, wherein the conductive material 19 extends continuously through the first insulating layer 11.

Regarding claim 3, Kameyama et al. teach in figure 13 and related text that a surface of the insulating material is level with a surface of the second side of the semiconductor substrate.

Regarding claim 4, Kameyama et al. teach in figure 13 and related text that the insulating via completely separates the conductive material from the semiconductor substrate.

Regarding claim 5, Kameyama et al. teach in figure 13 and related text that a diameter of the conductive material at the first plane of the first side of the semiconductor substrate is different than a diameter of the conductive material at the second plane of the second side of the semiconductor substrate.

Regarding claim 6, in the combined device the semiconductor substrate is carrier substrate, and the photodiode is on an active substrate bonded to the carrier substrate.

Regarding claim 7, Kameyama et al. teach in figure 13 and related text that the through structure further comprises a dielectric material 22 over the conductive material.

Regarding claims 8 and 15, in the combined device the conductive element is electrically coupled to the photosensor (inherently therein).

Regarding claim 9, Kameyama et al. teach in figure 13 and related text that an outermost width of the conductive element 19 at the first plane of the first side of the semiconductor substrate is different than an outermost width of the conductive element at the second plane of the second side of the semiconductor substrate.

Regarding claim 10, Kameyama et al. teach in figure 13 and related text that the first thickness is greater than the second thickness, wherein the first side of the semiconductor substrate is closer to the photosensor than the second side of the semiconductor substrate.

Regarding claim 11, Kameyama et al. teach in figure 13 and related text that the conductive element 19 completely fills a region in the insulating film.

Regarding claim 12, Kameyama et al. teach in figure 13 and related text an insulating layer 22 over the semiconductor substrate.  By considering element 23 as part of the conductive element, then the conductive element 23 extends into the insulating layer 22.

Regarding claim 13, Kameyama et al. teach in figure 13 and related text that the insulating film 22 is not interposed between a sidewall of the conductive element 19 and the insulating layer 18.

Regarding claim 14, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to form the insulating film directly contacting the insulating layer in prior art’s device in order to simplify the processing steps of making the device.

Regarding claim 15, Kameyama et al. teach in figure 13 and related text that a cross-sectional area of the through electrode structure at a first plane of the first side of the semiconductor substrate is less than the cross-sectional area of the through electrode structure at a second plane of the second side of the semiconductor substrate, wherein a cross- sectional area of the conductive portion at the first plane of the first side of the semiconductor substrate is greater than the cross-sectional area of the conductive portion at the second plane of the second side of the semiconductor substrate.

Regarding claim 16, in the combined device the second side of the semiconductor substrate is closer to the photosensor than the first side of the semiconductor substrate.

Regarding claim 17, Kameyama et al. teach in figure 13 and related text an insulating layer 22 on the semiconductor substrate.  By considering element 23 as part of the conductive element, then the conductive element 23 extends through the insulating layer 22.

Regarding claim 18, Kameyama et al. teach in figure 13 and related text that the insulating layer 22 directly contacts sidewalls of the conductive portion 21.

Regarding claim 19, Kameyama et al. teach in figure 13 and related text that the second side of the semiconductor substrate is between the insulating layer and the first side of the semiconductor substrate (chosen as such).

Regarding claim 20, in the combined device, the photosensor is part of a sensor substrate bonded to the semiconductor substrate.
Regarding the claimed limitation of “a sensor substrate bonded to the semiconductor substrate” this is a process limitation which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
The formation of a sensor substrate and a semiconductor substrate by bonding the sensor substrate to the semiconductor substrate does not produce a structure which is different from a structure which is formed using only one substrate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





O.N.								/ORI NADAV/
7/5/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800